IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1463-13


AN THUY PHAM, Appellant
 
v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

 COLLIN COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Texas Rule of Appellate Procedure
68.4(i) because it does not contain a copy of the opinion of the court of appeals.
	The petition is struck.  See Texas Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: December 18, 2013
Do Not Publish